Case 1:97-cr-00033-JJM-LDA Document 329 Filed 05/27/20 Page 1 of 2 PageID #: 324



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF RHODE ISLAND


  UNITED STATES OF AMERICA                 Criminal Case No. 97-33-JJM

               v.

  PATRICK M. VIGNEAU




            GOVERNMENT’S MOTION TO SUPPLEMENT THE RECORD
       In the government’s supplemental memorandum responding to Defendant’s

 motion for compassionate release, the government asserted that Defendant had failed to

 exhaust his administrative remedies under 18 U.S.C. § 3582(c)(1)(A)(i) on the ground

 that he was at high risk were he to contract COVID-19. See, e.g., ECF No. 327, at 6. The

 government has now learned that Defendant began the process of exhausting his

 administrative remedies by submitting a request for compassionate release to the

 warden at FCI Danbury on May 14, 2020. The warden denied that request on May 19,

 2020. The Defendant’s request and the warden’s denial are attached hereto for the

 Court’s consideration.

       The government notes that in denying Defendant’s request, the warden observed

 that Defendant had not shown evidence of a debilitating medical condition, and that the

 warden had reviewed Defendant’s case for release on home confinement under the

 CARES Act but that Defendant was found to be ineligible “due to your current

 conviction of violence and prior conviction for violence.”


                                                 UNITED STATES OF AMERICA

                                                 AARON L. WEISMAN
                                                 UNITED STATES ATTORNEY

                                                 /s/Lauren S. Zurier
                                                 LAUREN S. ZURIER

                                             1
Case 1:97-cr-00033-JJM-LDA Document 329 Filed 05/27/20 Page 2 of 2 PageID #: 325




                                                   Assistant United States Attorney

                                                   /s/Christine D. Lowell
                                                   CHRISTINE D. LOWELL
                                                   Assistant United States Attorney

        s                                          United States Attorney’s Office
                                                   50 Kennedy Plaza, 8th Floor
                                                   Providence, RI 02903
                                                   (401) 709-5000 (phone)
                                                   (401) 709-5001 (fax)
                                                   Lauren.Zurier@usdoj.gov
                                 CERTIFICATION OF SERVICE

        On May 27 2020, I caused this filing to be filed electronically and it is available
 for viewing and downloading from the ECF system, and thereby made the filing
 available to Defendant’s counsel, Assistant Federal Public Defender Kevin Fitzgerald.



                                                   /s/ Lauren S. Zurier
                                                   LAUREN S. ZURIER
                                                   Assistant U.S. Attorney




                                              2
